Citation Nr: 1749628	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-46 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for pes planus.

2.  Entitlement to an increased rating in excess of 10 percent for lumbar strain with disc space narrowing and spurring.

3.  Entitlement to an increased rating in excess of 10 percent for meralgia paresthetica (right lateral femoral cutaneous nerve palsy).

4.  Entitlement to an increased (compensable) rating for status post right tibial fibular ligamentous strain.

5.  Entitlement to an increased (compensable) rating for left ankle strain.

6.  Entitlement to an increased (compensable) rating for left testicular hydrocele status post left hydrocelectomy.

7.  Entitlement to an increased (compensable) rating for erectile dysfunction.

8.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder and insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 2008 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

In October 2016, the Veteran withdrew his request for a Travel Board hearing.

The issue of entitlement to increased ratings for pes planus, lumbar strain, meralgia paresthetica, status post right tibial fibular ligamentous strain, left ankle strain, left testicular hydrocele status post left hydrocelectomy, and erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current acquired psychiatric disorder, to include PTSD, major depression, and anxiety, is at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A.  §§ 1101, 1110, 5103A, 5107 (West 2016); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. Â§ 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.   See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran claims service connection for PTSD, to include as due to stressors which occurred during his service in Iraq.  The Veteran served in Iraq from January 2009 to October 2009.  In a September 2013 statement, the Veteran indicated that he was exposed to alert sirens and enemy attacks in Iraq.  He stated that his convoy mission came under attack, and a convoy commander was killed.  The Veteran also reported that one of his friends was killed in the shooting at Fort Hood in 2009.  

A September 2013 VA examination reflects that the Veteran reported stressors during his service in Iraq.  He reported that he was on a convoy mission in July 2009 that came under IED attack. The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD according to DSM-IV criteria.  

A June 2014 VA examination shows that no mental health disorder was diagnosed by the examiner.  The report indicates that the Veteran complained of anxiety symptoms.  

VA treatment records dated in July 2013 indicate that the Veteran had a positive screening for PTSD.  A positive PTSD screen was also noted in April 2014.

In May 2014, the Veteran was diagnosed with anxiety based upon his report of being ambushed while in a convoy in Iraq.  

A December 2016 VA medical record reflects that a psychiatrist noted a history of PTSD, anxiety, and major depressive disorder.  The diagnosis was based on the Veteran's experiences in Iraq.  A January 2017 VA psychiatric note shows diagnoses of major depressive disorder and PTSD.  The Veteran's claimed in-service stressor, which qualifies as a fear of hostile military or terrorist activity, was confirmed by a VA psychiatrist or VA psychologist to be adequate to support a PTSD diagnosis, in compliance with 38 C.F.R. § 3.304 (f)(3).

The Board acknowledges the negative opinion of the VA examiners who opined that the Veteran did not have a current diagnosis of PTSD; however, the examiners did not address of the VA treatment records which contain Axis I diagnoses of PTSD.  In light of the evidence of psychiatric treatment for PTSD, which contains multiple diagnoses of PTSD, the evidence regarding a current diagnosis is at least in equipoise. 

The Board finds that the there is sufficient evidence of a stressor and VA mental health professionals have linked his PTSD, anxiety, and major depression to things that happened during the Veteran's service.  The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. Â§ 5107 (b) (West 2016). 

Upon weighing the evidence of record, including the Veteran's competent and credible statements regarding the nature and etiology of his psychiatric difficulties, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a psychiatric disorder that can be linked to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for PTSD, anxiety, and major depressive disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and major depressive disorder is granted.


REMAND

The Veteran's last VA examination for pes planus, meralgia paresthetica, lumbar strain, right tibial strain, and left ankle strain was performed in April 2011.  His most recent VA examinations for erectile dysfunction and hydrocele were performed in March 2015.  A September 2017 brief reflects the Veteran's contention that his disabilities have worsened since the last VA examinations.  Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  The claims are being remanded to determine the current severity of the Veteran's disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the Bay Pines VA Healthcare System.

2.  Schedule a VA examination to ascertain the severity of pes planus.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should indicate whether pes planus is severe or pronounced and whether there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and/or severe spasm of the tendoachilles on manipulation, not improved by orthopedic shoes or appliances. 

3.  Schedule a VA examination to ascertain the severity of lumbar strain with disc space narrowing and spurring.  The claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

4.  Schedule a VA examination to ascertain the severity of meralgia paresthetica (right lateral femoral cutaneous nerve palsy).  The claims file must be reviewed by the examiner in conjunction with the examination.  

a) The examiner should identify any affected nerves of the right lower extremity and should indicate whether there is incomplete or complete paralysis of the nerve;
 b) If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate or severe.

5.  Schedule a VA examination to ascertain the severity of status post right tibial fibular ligamentous strain and left ankle strain.  The claims file must be reviewed by the examiner in conjunction with the examination.  

For each ankle, the examiner should state whether the limitation of motion of the ankle is moderate or marked.    

7.  Schedule a VA examination to ascertain the severity of left testicular hydrocele status post left hydrocelectomy and erectile dysfunction.

a)  With regard to left testicular hydrocele, the examiner should address the following questions:

1) The examiner should indicate whether left testicular hydrocele results in urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.

2)  The examiner should indicate whether there is recurrent symptomatic infection requiring drainage/ frequent hospitalization (greater than two times/ year) and or requiring continuous intensive management.  

3) The examiner should identify and describe any manifestations of renal dysfunction, if present.

b) The examiner should also specifically discuss the severity of the Veteran's erectile dysfunction, including whether he has a penis deformity, with loss of erectile power.

8.  After completing all indicated development, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


